ORDER

PER CURIAM.
Defendant was convicted by a jury of forcible rape, § 566.030 RSMo Supp.1993, armed criminal action, § 571.015, RSMo 1986, and burglary in the first degree, § 569.160, RSMo 1986. He was sentenced by the court as a prior, persistent and class X offender to consecutive life sentences for the forcible rape and armed criminal action convictions, and thirty years’ imprisonment for the burglary conviction, to be served concurrently with the sentence imposed for the armed criminal action conviction. Defendant also appeals the denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We affirm.
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).